— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the *868Supreme Court, Westchester County (Ruskin, J.), entered April 24, 1990, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The defendant City of New Rochelle owns the property at the train station where the plaintiffs accident allegedly occurred. However, by deed dated January 26, 1973, the Metropolitan Transportation Authority is solely responsible for the owners’ obligations to maintain that area. Accordingly, the Supreme Court properly granted the City’s motion for summary judgment dismissing the complaint (see, e.g., Lafleur v Power Test Realty Co., 159 AD2d 691). Sullivan, J. P., Rosenblatt, Miller and Santucci, JJ., concur.